Citation Nr: 1100940	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected bilateral 
knee disabilities.

2.  Entitlement to service connection for a right hip disability, 
including as secondary to service-connected bilateral knee 
disabilities.

3.  Entitlement to service connection for a back disability, 
including as secondary to service-connected bilateral knee 
disabilities.

4.  Entitlement to a temporary total evaluation because of 
treatment for spinal disability.  

5.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days.  

6.  Entitlement to an increased evaluation for a right knee 
sprain, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1990. 

The psychiatric matter comes to the Board of Veterans' Appeals 
(Board) from December 1993 and May 1994 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Notice of Disagreement was filed in February 1995, a Statement of 
the Case was issued in September 2007, and a Substantive Appeal 
was received in November 2007.  The right hip and low back 
matters come to the Board from September 2007 and October 2008 
rating decisions of the VA RO in Decatur, Georgia.  A Notice of 
Disagreement was filed in January 2009, a Statement of the Case 
was issued in March 2010, and a Substantive Appeal was received 
in March 2010.  The temporary total evaluations and right knee 
issues come to the Board from a January 2010 rating decision of 
the VA RO in Decatur, Georgia.  

Jurisdiction over the case was subsequently transferred to the RO 
in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in October 
2010 with regard to the psychiatric, right hip, back, and 
temporary total evaluation issues.  Additional evidence was 
submitted at that hearing, along with a waiver of any right to 
initial RO consideration of that evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for psychiatric, right hip, and 
back disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of a 
temporary total evaluation because of treatment for spinal 
disability. 

2.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of a 
temporary total evaluation because of hospital treatment in 
excess of 21 days.

3.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of 
entitlement to an increased evaluation for a right knee sprain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a temporary total 
evaluation because of treatment for spinal disability.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a temporary total 
evaluation because of hospital treatment in excess of 21 days.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
evaluation for a right knee sprain.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

As noted, in a January 2010 rating decision, the RO denied 
entitlement to a temporary total evaluation because of treatment 
for spinal condition, entitlement to a temporary total evaluation 
because of hospital treatment in excess of 21 days, and 
entitlement to an increased evaluation for a right knee sprain.  
A Notice of Disagreement was filed in January 2010.  In 
correspondence received by the Board in June 2010, the Veteran 
indicated that he wished to withdraw his appeal of those issues.  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration with respect to those issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal on these matters, and the issues of entitlement to a 
temporary total evaluation because of treatment for spinal 
condition, entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days, and entitlement to an 
increased evaluation for a right knee sprain are dismissed.


ORDER

Entitlement to a temporary total evaluation because of treatment 
for spinal disability is dismissed.  

Entitlement to a temporary total evaluation because of hospital 
treatment in excess of 21 days is dismissed.  

Entitlement to an increased evaluation for a right knee sprain, 
currently rated 30 percent disabling is dismissed.  


REMAND

Private treatment records from Dr. D.G.H. dated in October 2002 
reflect that the Veteran presented for a Social Security 
Disability evaluation.  It does not appear that any Social 
Security Administration (SSA) records have been obtained.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. Court of 
Appeals for Veterans Claims (Court) held, in essence, that 
records pertaining to SSA disability claims in possession of SSA 
are constructively in possession of VA (See 38 C.F.R. § 3.201), 
and that if VA does not seek to secure such records from SSA, it 
violates its duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a).    

At the October 2010 Board hearing, the Veteran testified that he 
was treated the previous day at a VA medical center (VAMC).  The 
Board finds that the RO/AMC should make an attempt and obtain the 
VA treatment records dated from December 2009.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Board notes that the Veteran underwent a VA mental status 
examination in October 2009.  The VA examiner diagnosed 
narcissistic personality disorder and antisocial personality 
disorder.  

The Veteran has submitted several private treatment records 
reflecting that the Veteran has been assessed with dysthymic 
disorder and depression.  

The Board is thus presented with conflicting medical evidence as 
to whether the Veteran's psychiatric disability is a personality 
disorder.  Personality disorders are considered to be congenital 
or developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Given the medical 
findings, the Board believes that a VA examination and opinion as 
to whether a current psychiatric disability, other than a 
personality disorder, is causally related to the Veteran's active 
duty service is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

The Veteran underwent a VA examination in October 2009 with 
regard to the right hip.  The VA examiner diagnosed no right hip 
disability.  

The Veteran has submitted several private treatment records 
reflecting a right hip disability.  

The Board is thus presented with conflicting medical evidence as 
to whether a right hip disability is present.  Given the medical 
findings, the Board believes that a VA examination and opinion as 
to whether a right hip disability is causally related to the 
Veteran's active duty service is necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

The Veteran underwent a VA examination in October 2009 with 
regard to the back.  The VA examiner diagnosed lumbar spine 
degenerative disc disease, L5-S1, and opined that it is less 
likely as not that his current lumbar spine disability is caused 
by or a result of his service-connected left knee disability.  
The examiner opined that the primary cause of his low back 
problem was an August 2007 accident.  

Private treatment records from Dr. R.D. dated in August 2007 
reflects that the Veteran had lifting trauma.  

The Veteran has submitted several private treatment records 
reflecting that the Veteran's back disability is related to his 
bilateral knee disabilities.  However, none of these opinions 
refer to the August 2007 accident.  

Accordingly, a new VA examination to reconcile these conflicting 
opinions is now necessary.  At the hearing on appeal, the Veteran 
specifically requested that he be examined by someone other than 
the examiner who examined him in October 2009.  

The Board notes that the Veteran has voiced an argument that his 
current psychiatric, right hip, and back disabilities are 
secondary to the service-connected bilateral knee disabilities.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 
were amended during the pendency of this appeal, effective from 
October 10, 2006; the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made and the Veteran's claims were filed prior to the 
effective date of the revised regulation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
medical records considered in conjunction with 
that determination.  

2.  Obtain all records of the Veteran's 
treatment from VA medical facilities dated 
from December 2009.  Incorporate the records 
into the Veteran's claims file.  If no 
records are available, documentation stating 
such should be incorporated into the claims 
file.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
psychiatric disability.  It is imperative 
that the claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated tests 
are performed, the examiner should:

a) diagnose any current psychiatric 
disability shown to exist;

b) opine whether any such psychiatric 
disability is at least as likely as not 
related to the Veteran's service;

c) if not, whether any such psychiatric 
disability is at least as likely as not 
related to the Veteran's service-connected 
bilateral knee disabilities;

d) if not, opine whether any such psychiatric 
disability is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected bilateral knee 
disabilities; and

e) provide detailed rationale, with specific 
references to the record, for the opinion. 

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current right hip 
disability.  If possible, the examination 
should be scheduled with an examiner who has 
not previously examined the Veteran.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any current right hip disability 
shown to exist;

b) opine whether any such right hip 
disability is at least as likely as not 
related to the Veteran's service;

c) if not, whether any such right hip 
disability is at least as likely as not 
related to the Veteran's service-connected 
bilateral knee disabilities;

d) if not, opine whether any such right hip 
disability is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected bilateral knee 
disabilities; and

e) provide detailed rationale, with specific 
references to the record, for the opinion. 

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current back 
disability.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
The examiner should discuss the impact of the 
Veteran's August 2007 accident and resolve 
any conflicting opinions.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any current back disability shown 
to exist;

b) opine whether any such back disability is 
at least as likely as not related to the 
Veteran's service;

c) if not, whether any such back disability 
is at least as likely as not related to the 
Veteran's service-connected bilateral knee 
disabilities;

d) if not, opine whether any such back 
disability is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected bilateral knee 
disabilities; and

e) provide detailed rationale, with specific 
references to the record, for the opinion. 

6.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims of 
service connection for psychiatric, right hip 
and back disabilities.  Unless the benefits 
sought are granted, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


